Exhibit 10.3

Execution Version

SUBORDINATION AGREEMENT

SUBORDINATION AGREEMENT (this “Agreement”), dated as of February 21, 2012, among
MSDC ZEC Investments, LLC, a Delaware limited liability company (“MSDC”),
Senator Sidecar Master Fund LP, a Cayman Islands exempted limited partnership
(“Senator”) O-CAP Offshore Master Fund, L.P., a Cayman Islands exempted limited
partnership (“O-Cap Offshore”), O-CAP Partners, L.P., a Delaware limited
partnership (“O-Cap Partners”), Capital Ventures International, a Cayman Islands
corporation (“Capital”), Talara Master Fund, LTD., a Cayman Islands partnership
(“Talara”), Blackwell Partners, LLC, a Georgia limited liability company
(“Blackwell”), Permal Talara LTD., a British Virgin Islands corporation
(“Permal”), Winmill Investments LLC, a Delaware limited liability company
(“Winmill” and, together with MSDC, Senator, O-Cap Offshore, O-Cap Partners,
Capital, Talara, Blackwell and Permal and their respective successors and
assigns, including, any future holder of Senior Debt (as defined below),
collectively, the “Senior Creditors”), U.S. Bank National Association, in its
capacity as collateral agent (together with its successors and assigns, the
“Collateral Agent”) for itself and the Senior Creditors, Omega Energy Corp., a
Texas corporation (“Omega”), Blackstone Oil & Gas, LLC, a Texas limited
liability company (“Blackstone”), Lara Energy, Inc., a Texas corporation (“Lara
Energy”), Todd Alan Brooks, Gaston L. Kearby, John E. Hearn, Jr. (together with
Omega, Blackstone, Lara Energy, Todd Alan Brooks and Gaston L. Kearby,
collectively, the “Subordinated Creditors” and each, individually, a
“Subordinated Creditor”), and ZaZa Energy Corporation, a Delaware corporation
(the “Company”).

WHEREAS, pursuant to a Securities Purchase Agreement, dated as of February 21,
2012 (as amended and in effect from time to time, including any replacement
agreement therefor, the “Securities Purchase Agreement”), among the Company and
the Senior Creditors, the Senior Creditors have extended credit to the Company
as evidenced by certain 8.00% Senior Secured Notes due February 21, 2017 in the
aggregate principal amount of $100,000,000 issued by the Company to the Senior
Creditors (together with any notes issued in exchange therefor or replacement
thereof and as the same may be amended, supplemented, restated or otherwise
modified from time to time, the “Senior Notes”); and

WHEREAS, each Subordinated Creditor has extended or agreed to extend credit to
the Company pursuant to certain promissory notes, dated on or about the date
hereof, issued by the Company in favor of such Subordinated Creditor (as amended
with the consent of the Senior Creditors as provided herein and in effect from
time to time, collectively, the “Subordinated Agreements” and each,
individually, a “Subordinated Agreement”); and

WHEREAS, in order to induce the Senior Creditors to purchase Senior Notes and
otherwise extend credit to the Company pursuant to the Securities Purchase
Agreement, the Company and the Subordinated Creditors have agreed to enter into
this Agreement with the Collateral Agent and the Senior Creditors.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements herein
contained and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

1. Definitions. Terms not otherwise defined herein have the same respective
meanings given to them in the Securities Purchase Agreement. In addition, the
following terms shall have the following meanings:

“Senior Debt” shall mean all principal, interest, fees, costs, enforcement
expenses (including legal fees and disbursements), collateral protection
expenses and other reimbursement or indemnity obligations created or evidenced
by the Securities Purchase Agreement, the Senior Notes or any of the other
Transaction Documents or any prior, concurrent, or subsequent notes, instruments
or agreements of indebtedness, liabilities or obligations of any type or form
whatsoever relating thereto in favor of the Collateral Agent or any of the
Senior Creditors (including without limitation, the Collateral Agent’s and the
Senior Creditors’ respective successors, assigns and participants). Without
limiting any term contained in the immediately preceding sentence, Senior Debt
shall expressly include any and all interest accruing or out of pocket costs or
expenses incurred after the date of any filing by or against any Credit Party of
any petition under any Bankruptcy Law regardless of whether the Collateral
Agent’s or any Senior Creditor’s claim therefor is allowed or allowable in the
case or proceeding relating thereto.

“Subordinated Debt” shall mean all principal, interest, fees, costs, enforcement
expenses (including legal fees and disbursements), collateral protection
expenses and other reimbursement and indemnity obligations of the Company to
each Subordinated Creditor created or evidenced by the applicable Subordinated
Agreement or any prior, concurrent or subsequent guaranty, notes, instruments or
agreements of indebtedness, liabilities or obligations of any type or form
whatsoever relating thereto executed and delivered by the Company in favor of
such Subordinated Creditor.

“Subordinated Documents” shall mean collectively, the Subordinated Agreements
and any and all other guaranties and security interests, mortgages and other
liens directly or indirectly guarantying or securing any of the Subordinated
Debt, and any and all other documents or instruments evidencing or further
guarantying or securing directly or indirectly any of the Subordinated Debt,
whether now existing or hereafter created, copies of which Subordinated
Documents are attached hereto as Exhibit A.

2. General. The Subordinated Debt and any and all Subordinated Documents shall
be and hereby are subordinated and the Company is not permitted to pay, and no
Subordinated Creditor is permitted to receive, any payment on its Subordinated
Debt until the full and final payment in cash of the Senior Debt, whether now or
hereafter incurred or owed by the Company. Notwithstanding the immediately
preceding sentence, the Company shall be permitted to pay, and each Subordinated
Creditor shall be permitted to receive, (a) regularly scheduled monthly payments
of interest on its Subordinated Debt, (b) at any time after the third
anniversary of the Closing, prepayments of its Subordinated Debt made solely
with the net proceeds from the sale of Equity Interests in the Company
substantially contemporaneously with the receipt of such proceeds (but in any
event not later than thirty (30) days after receipt of such proceeds) in an
amount, when taken together with all other payments made on Seller Subordinated
Debt (as defined in the Securities Purchase Agreement) from such net proceeds,
not to exceed 20% of such net proceeds, and (c) payment in full of its
Subordinated Debt solely with the proceeds of other Subordinated Debt (under and
as defined in the Securities Purchase Agreement) contemporaneously incurred by
the Company, in each case, under clauses (a), (b) or (c) so long as at the time
of any such payment, or after giving effect thereto, no Default or Event of
Default has occurred and is continuing.

 

-2-



--------------------------------------------------------------------------------

3. Enforcement. No Subordinated Creditor will take or omit to take any action or
assert any claim with respect to its Subordinated Debt or otherwise which is
inconsistent with the provisions of this Agreement. Without limiting the
foregoing, no Subordinated Creditor will assert, collect or enforce its
Subordinated Debt or any part thereof or take any action to foreclose or realize
upon its Subordinated Debt or any part thereof or enforce any of its
Subordinated Documents except to the extent (but only to such extent) that the
commencement of a legal action may be required to toll the running of any
applicable statute of limitation. Until the Senior Debt has been finally paid in
full in cash, no Subordinated Creditor shall have any right of subrogation,
reimbursement, restitution, contribution or indemnity whatsoever from any assets
of the Company or any guarantor of or provider of collateral security for the
Senior Debt. Each Subordinated Creditor further waives any and all rights with
respect to marshalling.

4. Payments Held in Trust. No Subordinated Creditor will hold in trust and
immediately pay over to the Collateral Agent for the account of the Senior
Creditors and the Collateral Agent in the same form of payment received, with
appropriate endorsements, for application to the Senior Debt any cash amount
that the Company pays to such Subordinated Creditor with respect to its
Subordinated Debt, or as collateral for the Senior Debt any other assets of the
Company that such Subordinated Creditor may receive with respect to its
Subordinated Debt, except with respect to payments expressly permitted pursuant
to Section 2. The Senior Creditors are irrevocably authorized to supply any
required endorsement or assignment which may have been omitted.

5. Evidence of Subordination. The Company and each Subordinated Creditor shall
make appropriate notations in their books to show the subordinate character of
all applicable Subordinated Debt which may now or hereafter be carried on open
account. Until the Senior Debt has been indefeasibly paid in full, the Company
shall not issue any instrument, security or other writing evidencing any part of
its Subordinated Debt except as described in this Section 5 or at the request of
and in the manner requested by the Collateral Agent or any Senior Creditor; and
no Subordinated Creditor shall subordinate any part of its Subordinated Debt
except to or in favor of the Senior Creditors.

6. Defense to Enforcement. If any Subordinated Creditor, in contravention of the
terms of this Agreement, shall commence, prosecute or participate in any suit,
action or proceeding against the Company, then the Company may interpose as a
defense or plea the making of this Agreement, and the Collateral Agent or any
Senior Creditor may intervene and interpose such defense or plea in its name or
in the name of the Company. If any Subordinated Creditor, in contravention of
the terms of this Agreement, shall attempt to collect any of its Subordinated
Debt or enforce any of its Subordinated Documents, then the Collateral Agent or
any Senior Creditor or the Company may, by virtue of this Agreement, restrain
the enforcement thereof in the name of the Collateral Agent or such Senior
Creditor or in the name of the Company. If any Subordinated Creditor, in
contravention of the terms of this Agreement, obtains any cash or other assets
of the Company as a result of any administrative, legal or equitable actions, or
otherwise, such Subordinated Creditor agrees forthwith to pay, deliver and
assign to the Collateral Agent, for the account of the Senior Creditors and the
Collateral Agent with appropriate endorsements, any such cash for application to
the Senior Debt and any such other assets as collateral for the Senior Debt.

 

-3-



--------------------------------------------------------------------------------

7. Bankruptcy, Etc.

(a) Until all Senior Debt shall have been indefeasibly paid in full in cash, no
Subordinated Creditor will commence or join with any other creditor or creditors
of the Company in commencing any bankruptcy, reorganization or insolvency
proceedings against the Company.

(b) At any meeting of creditors of the Company or in the event of any case or
proceeding, voluntary or involuntary, for the distribution, division or
application of all or part of the assets of the Company or the proceeds thereof,
whether such case or proceeding be for the liquidation, dissolution or winding
up of the Company or its businesses, a receivership, insolvency or bankruptcy
case or proceeding, an assignment for the benefit of creditors or a proceeding
by or against the Company for relief under any Bankruptcy Law or any other law
relating to the relief of debtors, readjustment of indebtedness, reorganization,
arrangement, composition or extension or marshalling of assets or otherwise, the
Collateral Agent is hereby irrevocably authorized on behalf of each Subordinated
Creditor at any such meeting or in any such proceeding:

(i) to enforce claims comprising the Subordinated Debt either in its own name or
in the name of such Subordinated Creditor, by proof of debt, proof of claim,
suit or otherwise;

(ii) to receive or collect any cash or other assets of the Company distributed,
divided or applied by way of dividend or payment, or any securities issued on
account of any Subordinated Debt, and apply such cash to or to hold such other
assets or securities as collateral for the Senior Debt, and to apply to the
Senior Debt any cash proceeds of any realization upon such other assets or
securities that the Collateral Agent elects to effect, until all of the Senior
Debt shall have been paid in full in cash, rendering to such Subordinated
Creditor any surplus to which such Subordinated Creditor is then entitled;

(iii) to vote claims comprising the Subordinated Debt, to accept or reject any
plan of partial or complete liquidation, reorganization, arrangement,
composition or extension; and

(iv) to take generally any action in connection with any such meeting or
proceeding which such Subordinated Creditor might otherwise take.

8. Lien Subordination.

(a) The Subordinated Debt shall be unsecured and the Company shall not grant any
Liens to secure any of the Subordinated Debt. To the extent any Lien is ever
granted, the Senior Debt, the Securities Purchase Agreement and the other
Transaction Documents and any and all other documents and instruments evidencing
or creating the Senior Debt and all guaranties, mortgages, security agreements,
pledges and other collateral guarantying or securing the Senior Debt or any part
thereof shall be senior to the Subordinated Debt and the Subordinated Documents
irrespective of the time of the execution, delivery or issuance of any thereof
or the

 

-4-



--------------------------------------------------------------------------------

filing or recording for perfection of any thereof or the filing of any financing
statement or continuation statement relating to any thereof. Each Subordinated
Creditor hereby agrees, upon request of the Collateral Agent or any Senior
Creditor at any time and from time to time, to execute such other documents or
instruments as may be requested by the Collateral Agent or such Senior Creditor
further to evidence of public record or otherwise the senior priority of the
Senior Debt as contemplated hereby. Each Subordinated Creditor further agrees to
maintain on its books and records such notations as the Senior Creditors may
reasonably request to reflect the subordination contemplated hereby and to
perfect or preserve the rights of the Collateral Agent and the Senior Creditors
hereunder.

(b) Without limiting any of the rights of the Collateral Agent or any Senior
Creditor under the Securities Purchase Agreement, the other Transaction
Documents, as applicable, or applicable law, in the event that the Senior
Creditors or the Collateral Agent release or discharge any guaranties of the
Senior Debt given by guarantors which have also guarantied any of the
Subordinated Debt or any security interests in, or mortgages or liens upon, any
collateral securing the Senior Debt and also securing any of the Subordinated
Debt, such guarantors or (as the case may be) such collateral shall thereupon be
deemed to have been released from all such guaranties or security interests,
mortgages or liens in favor of the applicable Subordinated Creditor. Each
Subordinated Creditor agrees that, within ten (10) days following the Collateral
Agent’s written request therefor, such Subordinated Creditor will execute,
deliver and file any and all such termination statements, mortgage discharges,
lien releases and other agreements and instruments as the Collateral Agent
reasonably deems necessary or appropriate in order to give effect to the
preceding sentence. Each Subordinated Creditor hereby irrevocably appoints the
Collateral Agent, and its successors and assigns, and their respective officers,
with full power of substitution, the true and lawful attorney(s) of such
Subordinated Creditor for the purpose of effecting any such executions,
deliveries and filings if and to the extent that such Subordinated Creditor
shall have failed to perform such obligations pursuant to the foregoing
provisions of this Section 8(b) within such ten (10) day period.

9. Collateral Agent’s and Senior Creditors’ Freedom of Dealing. Each
Subordinated Creditor agrees, with respect to the Senior Debt and any and all
collateral therefor or guaranties thereof, that the Company, the Collateral
Agent and the Senior Creditors, as applicable, may agree to increase the amount
of the Senior Debt or otherwise modify, in any respect whatsoever, the terms of
any of the Senior Debt, and the Senior Creditors may grant extensions of the
time of payment or performance to and make compromises, including releases of
collateral or guaranties, and settlements with the Company and all other
Persons, in each case without the consent of such Subordinated Creditor or the
Company and without affecting the agreements of such Subordinated Creditor or
the Company contained in this Agreement; provided, however, that nothing
contained in this Section 9 shall constitute a waiver of the right of the
Company itself to agree or consent to a settlement or compromise of a claim
which the Collateral Agent or any Senior Creditor may have against the Company.
To the extent any Senior Creditor sells or assigns any of its Senior Debt, each
Subordinated Creditor agrees to execute and deliver any and all documents and/or
agreements reasonably requested by such Senior Creditor to reflect the continued
subordination by such Subordinated Creditor of its Subordinated Debt in favor of
such purchaser or assignee of such Senior Debt.

 

-5-



--------------------------------------------------------------------------------

10. Modification or Sale of the Subordinated Debt. No Subordinated Creditor
will, at any time while this Agreement is in effect, modify any of the terms of
any of its Subordinated Debt or any of its Subordinated Documents; nor will such
Subordinated Creditor sell, transfer, pledge, assign, hypothecate or otherwise
dispose of any or all of its Subordinated Debt unless such Subordinated Creditor
provides prior written notice of such event to the Senior Creditors and the
person or entity acquiring such interest in such Subordinated Debt enters into a
subordination agreement with the Collateral Agent and the Senior Creditors in
the form of this Agreement along with any other documents and/or agreements
reasonably requested by the Senior Creditors. Any transfer in violation of this
Agreement shall be void ab initio.

11. Company’s Obligations Absolute. Nothing contained in this Agreement shall
impair, as between the Company and any Subordinated Creditor, the obligation of
the Company to pay to such Subordinated Creditor all amounts payable in respect
of its Subordinated Debt as and when the same shall become due and payable in
accordance with the terms thereof, or prevent such Subordinated Creditor (except
as expressly otherwise provided in Section 3 or Section 6) from exercising all
rights, powers and remedies otherwise permitted by its Subordinated Documents
and by applicable law upon a default in the payment of its Subordinated Debt or
under its Subordinated Documents, all, however, subject to the rights of the
Collateral Agent and the Senior Creditors as set forth in this Agreement.

12. Termination of Subordination. This Agreement shall continue in full force
and effect, and the obligations and agreements of each Subordinated Creditor and
the Company hereunder shall continue to be fully operative, until all of the
Senior Debt shall have been paid and satisfied in full in cash and such full
payment and satisfaction shall be final and not avoidable. To the extent that
the Company or any guarantor of or provider of collateral for the Senior Debt
makes any payment on the Senior Debt that is subsequently invalidated, declared
to be fraudulent or preferential or set aside or is required to be repaid to a
trustee, receiver or any other party under any bankruptcy, insolvency or
reorganization act, state or federal law, common law or equitable cause (such
payment being hereinafter referred to as a “Voided Payment”), then to the extent
of such Voided Payment, that portion of the Senior Debt that had been previously
satisfied by such Voided Payment shall be revived and continue in full force and
effect as if such Voided Payment had never been made. In the event that a Voided
Payment is recovered from the Collateral Agent or any Senior Creditor, an Event
of Default shall be deemed to have existed and to be continuing under the
Securities Purchase Agreement from the date of the Collateral Agent’s or such
Senior Creditor’s initial receipt of such Voided Payment until the full amount
of such Voided Payment is restored to the Collateral Agent or such Senior
Creditor. During any continuance of any such Event of Default, this Agreement
shall be in full force and effect with respect to all of the Subordinated Debt.
To the extent that any Subordinated Creditor has received any payments with
respect to its Subordinated Debt subsequent to the date of the Collateral
Agent’s or any Senior Creditor’s initial receipt of such Voided Payment and such
payments have not been invalidated, declared to be fraudulent or preferential or
set aside or are required to be repaid to a trustee, receiver, or any other
party under any bankruptcy act, state or federal law, common law or equitable
cause, such Subordinated Creditor shall be obligated and hereby agrees that any
such payment so made or received shall be deemed to have been received in trust
for the benefit of the Collateral Agent or such Senior Creditor, and such
Subordinated Creditor hereby agrees to pay to the Collateral Agent, for the
benefit of the Collateral Agent or (as the case may be) such Senior Creditor,
upon demand, the full amount so received by such

 

-6-



--------------------------------------------------------------------------------

Subordinated Creditor during such period of time to the extent necessary fully
to restore to the Collateral Agent or such Senior Creditor the amount of such
Voided Payment. Upon the payment and satisfaction in full in cash of all of the
Senior Debt, which payment shall be final and not avoidable, this Agreement will
automatically terminate without any additional action by any party hereto.

13. Specific Performance. The Collateral Agent and the Senior Creditors are
hereby authorized to demand specific performance of this Agreement, whether or
not the Company shall have complied with the provisions hereof applicable to it,
at any time when any Subordinated Creditor shall have failed to comply with any
provision hereof. Each Subordinated Creditor hereby irrevocably waives any
defense based on the adequacy of a remedy at law which might be asserted as a
bar to the remedy of specific performance hereof in any action brought therefor
by the Collateral Agent or any Senior Creditor. Except as required hereunder or
under any of the other Transaction Documents, each Subordinated Creditor further
waives presentment, notice and protest in connection with all negotiable
instruments evidencing Senior Debt to which it may be a party, notice of the
acceptance of this Agreement by the Collateral Agent and the Senior Creditors,
notice of any loan made, extension granted or other action taken in reliance
hereon and all demands and notices of every kind in connection with this
Agreement or the Senior Debt.

14. Representations and Warranties. Each Subordinated Creditor represents and
warrants as follows:

(a) Such Subordinated Creditor which is not an individual is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation and has all requisite corporate or limited liability
company, as applicable, power and authority to enter into and perform this
Agreement.

(b) The execution, delivery and performance by such Subordinated Creditor of
this Agreement and the transactions contemplated hereby (i) have been duly
authorized by all necessary corporate or limited liability company, as
applicable, action (except in the case of individual Subordinated Creditors),
and (ii) do not (A) contravene such Subordinated Creditor’s constituent
documents, if applicable, (B) violate any requirement of law to which such
Subordinated Creditor is subject, or (C) conflict with or result in the breach
of, or constitute a default under, any contractual obligation binding on such
Subordinated Creditor.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery, recordation, filing or performance by
such Subordinated Creditor of this Agreement.

(d) This Agreement has been duly executed and delivered by such Subordinated
Creditor. This Agreement is the legal, valid and binding obligation of such
Subordinated Creditor, enforceable against such Subordinated Creditor in
accordance with its terms.

15. Accuracy of Representations and Warranties. If any representation or
warranty contained herein shall prove to have been materially false when made or
in the event of any breach by the Company or any Subordinated Creditor in the
performance of any of the terms hereof, the Senior Creditors may, at their
option, declare all Senior Debt to be due and payable, without presentment,
demand, protest, or notice of any kind, notwithstanding any time or credit
otherwise allowed.

 

-7-



--------------------------------------------------------------------------------

16. Additional Documents. The Company and each Subordinated Creditor shall
execute and deliver to the Collateral Agent and the Senior Creditors such
further instruments and shall take such further action as the Collateral Agent
or the Senior Creditors may at any time or times request in order to carry out
the provisions and intent of this Agreement.

17. Legends. Any instrument or agreement evidencing the Subordinated Debt shall
specifically provide by an appropriate legend conspicuously placed thereon that
payment of any and all amounts thereunder has been subordinated to prior payment
of Senior Debt in the manner and to the extent set forth in this Subordination
Agreement.

18. Notices. All notices and other communications which are required and may be
given pursuant to the terms of this Agreement shall be in writing and shall be
sufficient and effective in all respects if given in writing or telecopied,
delivered or mailed by registered or certified mail, postage prepaid, as
follows:

 

  (a) if to a Senior Creditor, at the address set forth below such Senior
Creditor’s name on Schedule 1; and

 

  (b) If to the Collateral Agent, at:

5555 San Felipe Street, Suite 1150

Houston, TX 77056

Attn: Mauri Cowen, Vice President

Tel: 713-235-9206

Fax: 713-235-9213

 

  (c) If to the Subordinated Creditors, at:

c/o ZaZa Energy Corporation

1301 McKinney Street, Suite 2850

Houston, TX 77010

Attn: Charles Campise

Tel: 713-595-1900

Fax: 713-595-1919

 

  (d) If to the Company, at:

1301 McKinney Street, Suite 2850

Houston, TX 77010

Attn: Charles Campise

Tel: 713-595-1900

Fax: 713-595-1919

or such other address or addresses as any party hereto shall have designated by
written notice to the other parties hereto. Notices shall be deemed given and
effective upon the earlier to occur of (x) the third day following deposit
thereof in the U.S. mail or (y) receipt by the party to whom such notice is
directed.

 

-8-



--------------------------------------------------------------------------------

19. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE INTERNAL LAW OF
THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH
STATE THAT WOULD PERMIT THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN
SUCH STATE.

20. Waiver of Jury Trial. EACH OF THE SUBORDINATED CREDITORS AND THE COMPANY
IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR ANY OTHER AGREEMENT, DOCUMENT OR INSTRUMENT
DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR THE ACTIONS OF THE SENIOR
CREDITORS OR THE COLLATERAL AGENT IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF.

21. Personal Jurisdiction.

(a) Each of the Subordinated Creditors and the Company irrevocably submits to
the non-exclusive jurisdiction of any New York state or federal court sitting in
the Borough of Manhattan, The City of New York, over any suit, action or
proceeding arising out of or relating to this Agreement or any of the
agreements, documents or instruments delivered in connection herewith or
therewith. To the fullest extent permitted by applicable law, each of the
Subordinated Creditors and the Collateral Agent irrevocably waives and agrees
not to assert, by way of motion, as a defense or otherwise, any claim that it is
not subject to the jurisdiction of any such court, any objection that it may now
or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

(b) Nothing in this Section 21 shall affect the right of the Collateral Agent or
any Senior Creditor to serve process in any manner permitted by law, or limit
any right that the Collateral Agent or any Senior Creditor may have to bring
proceedings against any Subordinated Creditor or the Company in the courts of
any appropriate jurisdiction or to enforce in any lawful manner a judgment
obtained in one jurisdiction in any other jurisdiction.

22. Expenses. Each of the Subordinated Creditors and the Company jointly and
severally agree to pay upon demand to any of the Senior Creditors or the
Collateral Agent the amount of any and all out-of-pocket expenses, including the
reasonable fees and expenses of their counsel and of any experts or agents,
which any Senior Creditor or the Collateral Agent may incur in connection with
the exercise or enforcement of any of the rights of any Senior Creditor or the
Collateral Agent hereunder.

 

-9-



--------------------------------------------------------------------------------

23. Miscellaneous. This Agreement may be executed in several counterparts and by
each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or pdf shall be effective as delivery of a manually
executed counterpart of this Agreement. In proving this Agreement, it shall not
be necessary to produce or account for more than one such counterpart signed by
the party against which enforcement is sought. The Collateral Agent and the
Senior Creditors may, in their sole and absolute discretion, waive any
provisions of this Agreement benefiting the Collateral Agent or the Senior
Creditors; provided, however, that such waiver shall be effective only if in
writing and signed by the Collateral Agent and the Senior Creditors and shall be
limited to the specific provision or provisions expressly so waived. This
Agreement shall be binding upon the successors, assigns and participants of each
Subordinated Creditor and the Company and shall inure to the benefit of the
Collateral Agent and the Senior Creditors and their respective successors,
assigns and participants, any purchaser or purchasers refunding or refinancing
any of the Senior Debt and their respective successors, assigns and
participants, but shall not otherwise create any rights or benefits for any
third party.

[Remainder of page intentionally left blank; Next page is signature page.]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be executed as of the date first above written.

 

BLACKSTONE OIL & GAS, LLC, as a

Subordinated Creditor

By:   /s/ Todd Alan Brooks Name:   Todd Alan Brooks Title:   President /s/ Todd
Alan Brooks Todd Alan Brooks, as a Subordinated Creditor

 

-11-



--------------------------------------------------------------------------------

 

OMEGA ENERGY CORP., as a Subordinated

Creditor

By:   /s/ Gaston L. Kearby Name:   Gaston L. Kearby Title:   President /s/
Gaston L. Kearby Gaston L. Kearby, as a Subordinated Creditor



--------------------------------------------------------------------------------

 

LARA ENERGY, INC., as a Subordinated

Creditor

By:   /s/ John E. Hearn, Jr. Name:   John E. Hearn, Jr. Title:   President /s/
John E. Hearn Jr. John E. Hearn Jr., as a Subordinated Creditor



--------------------------------------------------------------------------------

 

MSDC ZEC INVESTMENTS, LLC, as a Senior

Creditor

By:   /s/ Marcello Liguori Name:   Marcello Liguori Title:   Vice President



--------------------------------------------------------------------------------

 

SENATOR SIDECAR MASTER FUND LP, as a

Senior Creditor

By: Senator Investment Group LP, its investment manager         By:   /s/ Evan
Gartenlaub         Name:   Evan Gartenlaub         Title:   General Counsel



--------------------------------------------------------------------------------

 

O-CAP OFFSHORE MASTER FUND, L.P. By:   /s/ Jared Sturdivant Name:   Jared
Sturdivant Title:   Managing Partner O-CAP PARTNERS, L.P. By:   /s/ Jared
Sturdivant Name:   Jared Sturdivant Title:   Managing Partner CAPITAL VENTURES
INTERNATIONAL By:   /s/ Martin Kobinger Name:   Martin Kobinger Title:  
Investment Manager



--------------------------------------------------------------------------------

 

TALARA MASTER FUND, LTD. By:   /s/ David Zusman Name:   David Zusman Title:  
Director BLACKWELL PARTNERS, LLC By:   /s/ Bart J. Brunk Name:   Bart J. Brunk
Title:   Controller PERMAL TALARA LTD. By:   /s/ Deborah Watson Name:   Deborah
Watson Title:   Director WINMILL INVESTMENTS LLC By:   /s/ Lawrence V. Palermo
Name:   Lawrence V. Palermo Title:   Authorized Person



--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION, as

Collateral Agent

By:   /s/ Mauri J. Cowen   Name:   Mauri J. Cowen   Title:   Vice President